Citation Nr: 1623305	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-13 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin disability, including as due to herbicide exposure. 

2.  Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD), to include anxiety and depression.  

3.  Entitlement to service connection for a bilateral ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This case previously was before the Board in September 2014.  At that time, the Board recharacterized the Veteran's PTSD claim to include other psychiatric disabilities that also were claimed and diagnosed, including depression and an anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In September 2014, the Board denied the claim for PTSD and remanded the claim for an acquired psychiatric disability other than PTSD, to include anxiety and depression. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

A review of the Veteran's electronic file reveals that, following a June 2015 rating decision, the Veteran disagreed with the denial of service connection for peripheral neuropathy of the upper and lower extremities and for a bilateral ankle disability (which was characterized as separate service connection claims for a right ankle disability and for a left ankle disability) and that a Statement of the Case (SOC) has not yet been promulgated on these claims for a right ankle disability and for a left ankle disability.  The Board has recharacterized the Veteran's separate service connection claims as a single service connection claim for a bilateral ankle disability.  A review of the Veterans Appeals Control and Locator System (VACOLS) reflects that the Agency of Original Jurisdiction (AOJ) is taking action on the disagreement with respect to the peripheral neuropathy claims but has not taken appropriate action with respect to the claim of service connection for a bilateral ankle disability.  In accordance with Manlincon v. West, 12 Vet. App. 238 (1999), the issue of entitlement to service connection for a bilateral ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's skin disability is not related to active service.

2.  The record evidence shows that the Veteran's acquired psychiatric disability is not related to active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability, to include as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for an acquired psychiatric disability other than PTSD have not been met. 38 U.S.C.A. §§ 1110, 1112, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In this case, VA's duty to notify was satisfied by letters dated in August 2007, June 2010, and October 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service VA and private treatment records, his service personnel records, and his lay statements.  A formal finding of the unavailability of the Veteran's Social Security Administration (SSA) records is included in the claims file and the Veteran was notified that these records were unavailable in October 2008.

With respect to the VA treatment records, the Board remanded the claim of service connection for a skin disability in September 2014, in part, to obtain outstanding VA treatment records from the Biloxi VA Medical Center (VAMC) dated in 1977 and 1978.  The record reflects that a request was made for those records but the Biloxi VAMC reported that all of the paper records had been transferred to the Jackson VAMC in 2005.  A report of information dated in December 2014 indicates that the Jackson VAMC did not have any records for the Veteran.  In December 2014, the AOJ issued a formal finding of unavailability regarding the outstanding records.  Subsequently, the Veteran reported that he was treated at the Biloxi VAMC from 1975 to 1980.  The AOJ attempted to obtain those records but informed the Veteran in May 2015 that the attempt was unsuccessful.  The record does not indicate that a second formal finding was made; however, it is clear that the Veteran has been informed that the records are not available.  Moreover, given that the Biloxi VAMC already has reported that the Veteran's paper records were transferred to the Jackson VAMC, and the Jackson VAMC has reported that there are no records for the Veteran, a remand to request additional records would be futile.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

The Board acknowledges that the Veteran has not been provided with VA examinations with respect to the claims on appeal.  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  With respect to the third factor, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a VA examination is not warranted.  There is no evidence, other than the Veteran's statements, which indicates that his claimed psychiatric and skin disabilities may be associated with service.  There is no credible evidence of in-service incurrence of these claimed disabilities.  There also is no evidence of chronic manifestations of these claimed disabilities during service.  There further is no competent evidence of a nexus between active service and the Veteran's acquired psychiatric or skin disabilities.  The Veteran is not competent to testify as to etiology of anxiety and depression or tinea versicolor as medical expertise is required to determine the etiology of both of these claimed disabilities.  With respect to the skin disability, there is no credible evidence of recurrent symptoms since service.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  Id.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Given the absence of in-service evidence of chronic manifestations of skin and psychiatric disabilities, the absence of identified symptomatology of any of these disabilities for many years after separation, and no competent evidence of a nexus between service and the Veteran's claims, a remand for a VA examination would unduly delay resolution of the claims.  See Sabonis, 6 Vet. App. at 426.

The Veteran was afforded the opportunity to testify before the Board in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

As noted above, the Board remanded the claims in September 2014 in order to provide the Veteran with the appropriate notice for service connection of an acquired psychiatric disability other than PTSD, as well as to obtain outstanding VA treatment records, and to readjudicate the claims, including adjudicating the claim for an acquired psychiatric disability in the first instance.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the available VA treatment records were obtained and a formal finding of unavailability was rendered with respect to the unavailable records, as discussed above.  Additionally, the AOJ also informed the Veteran of the unavailability of additional records, in May 2015.  Moreover, the AOJ sent the Veteran an appropriate letter regarding the requirements for service connection and the Veteran has not raised any complaints regarding notice.  The AOJ readjudicated both claims in the January 2015 supplemental statement of the case.  Accordingly, the Board finds that the AOJ substantially complied with the Board's remand directives, to the extent possible, and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (finding remand not required under Stegall, 11 Vet. App. 268, where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

For chronic diseases listed in 38 C.F.R. § 3.309(a), service connection may also be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptoms; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability
and the post service symptoms.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only those chronic diseases listed in § 3.309 are subject to service connection by continuity of symptoms described in § 3.303(b)); 38 C.F.R. § 3.307(a)(3) (2015) (providing for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service); § 3.303(b) ("Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned"); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board).  Continuing symptoms, not treatment, must be the focus of the evidentiary analysis.  Wilson v. Derwinski, 2 Vet.App. 16, 19 (1991).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Skin Disability

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a skin disability.  In this case, the Veteran claims service connection for a skin disability that he contends is due to exposure to chemicals in service that he believes were Agent Orange or, alternatively, a radioactive chemical.  A presumption exists for certain diseases, including chloracne, associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  

Here, the Veteran does not allege that he set foot in Vietnam while in-service. Rather the Veteran contends that he was exposed to Agent Orange while stationed in Okinawa, Japan.  He reports that he was involved in an incident in service in which a drum full of chemicals sloshed and spilled all over him.  T. p. 5.  He reported that at the time, he was in training to handle hazardous materials and was moving a drum full of such chemicals.  Id.  He reported that somehow the top of the drum became loose and when he set the drum on the ground, the chemicals inside the drum splashed up and down and went all over him.  He reported that he was drenched in the liquid, that it was all over his head, and that it went all the way down his back and shoulders.  He reported that he washed himself to remove the chemicals.  Id.  He reported that his supervisor was standing there at the time but the incident was not documented.  T. p. 6.  He reported that he continued to work.  He reported that following the incident, he began to get blisters on his hands.  Id.  

A January 2007 VA Agent Orange examination noted the Veteran's reports that he had a rash in service that involved his oral mucosa as well as scalp and hands and raised concerns that such could be due to exposure to herbicides or other exposure, including radioactive materials, as he worked as a materials handler.  During the examination, the Veteran reported that the rash cleared and did not return.  The January 2007 Agent Orange examiner opined that there was no indication of an Agent Orange related disability. 

The only skin disability the Veteran has been diagnosed with is tinea versicolor which is not on the list of presumptive diseases associated with herbicide exposure.  He has not been diagnosed with chloracne or other acne form consistent with chloracne.  Moreover, the current evidence of record does not indicate that the Veteran served in a location where he was exposed to Agent Orange during the Vietnam War era.  As such, the Board finds that service connection for a skin disability on a presumptive basis due to in-service herbicide exposure is denied.  

With respect to the Veteran's contention that he may have developed the skin disability due to in-service exposure to ionizing radiation, VA regulations provide that, if a Veteran was exposed in service to ionizing radiation and, after service, developed a "radiogenic disease" within a period specified for each by law (in most cases 5 years or more after separation from service), then the Veteran's claim must be referred to the Under Secretary for Benefits for a determination, based on the extent of exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311 .

A "radiogenic disease" means a disease that may be induced by ionizing radiation, and includes many forms of cancer; however tinea versicolor is not listed as a radiogenic disease.  38 C.F.R. § 3.311(b)(2).

An April 2007 VA environmental examination noted the Veteran's report that he was exposed to ionizing radiation while serving in Okinawa, Japan.  In this regard, the Veteran reported that he handled boxes which exposed him to such radiation.  He also reported that after service, he broke out into a rash and had blisters on his hands, face, and scalp.  The April 2007 VA physician noted that the Veteran had dry, scaly skin but no significant rash at the time of the examination.  

As discussed above, the evidence indicates that the only current skin disability is tinea versicolor which is not considered a "radiogenic disease" under the applicable VA regulation.  As such, the Board finds that service connection for a skin disability is not warranted on the basis of ionizing radiation exposure.

Notwithstanding the foregoing, the Veteran is not precluded from establishing service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Regarding the claim for a skin disability on a direct service connection basis, the Board concludes that Davidson element (1) has been met.  The Veteran has a current diagnosis of tinea veriscolor.  The Board also finds that the claim fails as Davidson element (2), in-service injury or incurrence, has not been met.  Service treatment records reflect no complaints of, treatment for, or a diagnosis related to tinea veriscolor or any symptoms reasonably attributed to tinea versicolor.  The only complaint of a skin disability of any kind was on one occasion, in May 1973, when the Veteran requested a shaving waiver.  The impression was a small area of folliculitis under his chin.  At the time of discharge, the clinical evaluation of the Veteran's skin was normal.  See October 1974 Report of Medical Examination (RME).  Additionally, the October 1974 RME noted complaints regarding other issues such as stomach complaints and dizziness, but did not indicate any reports of recurrent skin problems. 

The Veteran offered sworn testimony that he has breakouts every year, lasting for months at a time, and the first breakout occurred when he was exposed to the herbicide (in the chemical barrel) in service.  T. p. 14.  He reported that when he got out of service, he was told he could go to VA for treatment to figure out what the blisters were.  T. p. 7.  He was asked whether he was treated at sick call for his skin disability in service but he could not remember.  T. p. 15.  He reported that he was back and forth to sick call for different things.  He also reported that the first time the blistering occurred, he thought it was heat bumps, but then after it started blistering, he felt it was something different.  Id.  He felt there was something seriously wrong after he had "bad breakouts."  T. p. 16.  He reported that the first break out was approximately one year before he left service.  Id.  He explained that because he was in the hot climate during that last year in service, he did not know what to make of the problem.  

The Veteran reported that a year or two after service, he had a "bad breakout" with blisters on his head, in his mouth, and all over his hands.  He reported that it also affected his joints and bones and he could not walk.  Id.  He reported that he was in the hospital for 3 weeks and that the doctors were kicking around the idea that it might be due to herbicide exposure.  T. p. 8.  He reported that he went to the Biloxi VA hospital for treatment.  T. p. 7.  He reported that the VA treatment providers did not know what it was.  He reported that later, a doctor asked him if he had ever been in Southeast Asia and told him that he might have encephalitis.  T. p. 8.  He also reported that he has bad breakouts every time he has surgery.  He reported that the blisters are in his mouth and head.  T. p. 11.  He also reported that every spring, he breaks out.  He reported that when the sunlight hits the blisters, they itch.  The Veteran's wife also testified that she has observed the blisters and his skin looks like it is alive and glowing.  T. p. 13.  She reported that this happens to the Veteran every year.  He reported that he is currently treated with an oral medication as well as a cream, during each break out.  T. p. 11. 

In this case, the Veteran and his wife are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses.  Layno, 6 Vet. App. at 470.  Competency of evidence differs from weight and credibility, however.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether lay statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
 
In this case, the Board finds that the Veteran's statements regarding a history of the chemicals spilling on him in service as well as the reported history of continued skin breakouts each year since service, while competent, are not credible.  Most notably, the Board observes that the Veteran did not seek treatment in service for the reported blisters on his hands even though he sought treatment for other medical complaints in service such as upper respiratory infections and pes planus.  Notably, the service separation examination dated in October 1974 included comments regarding the Veteran's reports of recurrent dizziness and stomach problems but did not indicate any problems with skin breakouts.  His skin was noted as normal on examination.  Significantly, the Board notes that a post-service VA examination, dated in January 1975, for other disorders noted that the Veteran had "no evidence of any fungus or bacterial infection of the skin or its apendages."  And, significantly, the Veteran did not report having had any breakouts during service when he was examined in January 1975. 

Further, the Veteran has offered inconsistent statements which cause the Board to place little to no probative value on his statements.  Madden v. Gober, 125 F.3d 1477, 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  In this regard, there are significant internal inconsistencies regarding the alleged date of onset of the Veteran's reports of skin symptoms.  Specifically, a November 2007 VA treatment record noted that the Veteran reported the onset of the current skin complaints as being in 2003.  The Board finds it significant that the Veteran did not report continuity of symptoms since service when he sought treatment for his skin disability in November 2007.  Given such a drastic inconsistency, the Board places little to no probative value on the Veteran's statements regarding the in-service incurrences as well as the statements regarding continuity of symptomatology. 

Considering the pertinent evidence in light of the above, the Board finds that the weight of the competent and probative evidence is against a finding that the Veteran's skin disability is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disability Other Than PTSD

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression.  The Board notes initially that Davidson element (1) is met as the Veteran has current Axis I diagnoses of a generalized anxiety disorder, a depressive disorder not otherwise specified, as well as maladaptive behaviors affecting chronic pain.  The Board also notes initially that the claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, fails as the remaining required elements for service connection under Davidson have not been met. The Veteran was not treated for any psychiatric symptoms in service but he offered sworn testimony, as well as written statements, regarding stressful experiences in service.  As discussed in the September 2014 decision regarding service connection for PTSD, the Veteran offered sworn testimony that his in-service stressor was watching people beaten when he was serving in Okinawa.  He reported that, one night in particular, he had gone off base to relax but had to run a third of a mile to get back to the gate because he was being chased by civilians.  T. p. 26.  He also reported that he was in fear for his life at the time.  T. p. 28.  He reported observing the mob of local civilians beating other foreigners.  

The AOJ attempted to verify the Veteran's claimed stressor but he did not provide any information in response to the initial June 2009 request for stressor information.  To the contrary, in a June 2009 VCAA response form, he checked the box indicating that he had no further evidence in support of his claim.  The AOJ found that a claimed stressor could not be verified, made a formal finding in this regard, and notified the Veteran of the same later in 2009.  Following the Veteran's notice of disagreement with the denial of the service connection claim for PTSD, the AOJ sent the Veteran a letter in November 2010 indicating the types of information necessary to support his claim for PTSD.  The Veteran provided a statement in January 2011 reporting the same stressor that he had reported at his Board hearing.  The AOJ determined that the information provided in January 2011 was insufficient to corroborate the claimed stressor.  No other evidence has been submitted by the Veteran to support his contention that the claimed in-service stressor, in fact, occurred.  Other than the statements by the Veteran, there is no evidence of a mob having chased the Veteran while he was on active service in Okinawa.  

The Board must consider the probative value of the Veteran's statements.  He is competent to report on his observations and activities that he personally experienced; thus, there are no competency issues concerning the Veteran's assertions.  The remaining question for the Board to consider in this appeal is whether his competent statements are credible.  Having reviewed the record evidence, the Board finds that the Veteran's statements and hearing testimony regarding his alleged in-service stressor are not credible.  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board properly may consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In this case, the Board finds that the Veteran's demeanor at the hearing indicated that he was not truthful in his discussion of his alleged in-service stressor.  Further, he has offered inconsistent statements which cause the Board to place little to no probative value on his statements.  See Madden, 125 F.3d at 1481.  In this regard, the Veteran offered sworn testimony that he has psychiatric symptoms (then claimed as PTSD symptoms) due to the stressful event in service; however, his other VA treatment records indicate that his primary stressor was tight finances as noted in February 2005.  Additionally, when initially asked to report his service stressors to the AOJ for verification purposes, the Veteran did not respond.  In this regard, the Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's untruthful demeanor, failure to cooperate with VA's initial attempts to corroborate his alleged in-service stressor, and the internal inconsistency of his statements, cause the Board to place little to no probative value on the Veteran's lay statements regarding his alleged in-service stressor.

Further, the Board has reviewed the medical evidence of record and finds that there is not even a suggestion of a link between the Veteran's currently diagnosed acquired psychiatric disability and his reported experiences in service.  Again, in February 2005, a VA treating provider associated the current disability with the Veteran's financial problems but did not discuss the claimed in-service experiences that the Veteran has reported to VA in support of his claim.   

The Board also has considered the Veteran's statements that his current psychiatric disability is related to his experiences in service; however, as discussed above, the Board finds the Veteran's statements are not credible.  Additionally, the Board finds that the Veteran is not competent to render an opinion regarding the etiology of his acquired psychiatric disability as it is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  

Considering the pertinent evidence in light of the above, the Board finds that the weight of the competent, probative evidence is against a finding that the Veteran's acquired psychiatric disability other than PTSD, to include anxiety and depression, is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.

	
ORDER

Entitlement to service connection for a skin disability, including as due to herbicide exposure, is denied. 

Entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include anxiety and depression, is denied.


REMAND

As noted in the Introduction, in a June 2015 rating decision, the AOJ denied the claims of service connection for a left ankle disability and for a right ankle disability.  The Board has recharacterized these claims as a single service connection claim for a bilateral ankle disability.  The Veteran submitted a notice of disagreement in July 2015 with respect to the denial of his service connection claim for a bilateral ankle disability.  As also noted in the Introduction, the AOJ has not yet issued a Statement of the Case (SOC) with respect to this claim.

Where a claimant files a notice of disagreement and the RO has not issued a SOC, the issue must be remanded to the RO for an SOC.  See Manlincon, 12 Vet. App. at 240-41.  The issue of entitlement to service connection for a bilateral ankle disability will be returned to the Board after promulgation of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) to the Veteran and his attorney on the issues of entitlement to service connection for a bilateral ankle disability.  A copy of any SOC issued should be included in the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


